DOWDELL, C. J.
The measure of proof necessary to warrant a conviction in a prosecution for bastardy is that the evidence must reasonably satisfy the jury of the guilt of the defendant. To this extent the burden *2of proof is on the prosecution.—Lusk v. State, 129 Ala. 1; 30 South. 33; Miller v. State, 110 Ala. 69, 20 South. 392. The trial court, upon the written request of the defendant, so charged the jury.
If the charge which was refused to the defendant, and which contained the statement, viz., “and unless the jury believe the evidence so strongly as to be convinced of the truth of the statements in the complaint to a reasonable, honest certainty,” etc., meant more than that the jury should be reasonably satisfied, it was an erroneous statement of the law, and was properly refused; and, on the other hand, if it did not, then it finds substantial duplication in the charge given for the defendant, and for that reason there was no error in its refusal.
This being the only question presented, and finding no reversible error in the record, the judgment will be affirmed.
Affirmed.
Anderson, Mayfield, and Sayre, JJ., concur.